DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roberto Rios on March 30, 2022

The application has been amended as follows: 

Claim 21:  A method of producing upcycled yarn comprising:
cutting used clothes; performing a hopping process on said used clothes that has
been cut; tearing said cut used clothes to produce used clothes fibers free from at least one of buttons, zippers, or accessories; mixing said used clothes fibers with additional fibers to
produce a mixture of blended fibers free of bacteria, wherein the process does not include utilizing water, chemicals, dyes and pesticides; and spinning said mixture of blended fibers to produce said upcycled yarn.

Claim 44:  A method of producing upcycled yarn comprising:
cutting used clothes and textile wastes; performing a hopping process on said cut used clothes and textile wastes; tearing said cut used clothes and textile wastes to produce
used clothes fibers free from at least one of buttons, zippers, or accessories; mixing said used clothes fibers with additional fibers to produce a mixture of blended fibers free of bacteria, wherein the process does not include utilizing water, chemicals, dyes and pesticides; and spinning said mixture of blended fibers to produce said upcycled yarn.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims a method of producing an upcycled yarn as recited in claims 21 and 44.
	The closest prior art, Wallick, U.S. Patent Number 5,919,717, teaches a method of making a recycled yarn from recycled polyester textile waste collected from post-consumer garments [abstract and column 1, line 5-8].  Wallick teaches cutting the polyester fabric and collecting and transporting the cut pieces to be shredded to a tearing machine [column 2, lines 59-63].  Wallick teaches in column 3, lines 16-19 that the polyester fabric is blended with natural fibers with to form a blended fiber in a hopper.  Wallick teaches that foreign materials such as metallics objects such as zipper and buttons from the polyester fabric collected from sources such as post-consumer garments are removed.  Additionally, Wallick teaches a spinning step forming a yarn.  Column 3, lines 28-30 of Wallick discloses spraying anti-static finish on the shredding strips.  Wallick fails to teach or suggest a mixture of blended fibers that are free of bacteria and wherein the process does not include water, chemicals, dyes and pesticides.  Wallick teaches away from Applicant’s method in that Wallick includes using an anti-static finish [chemicals].  

	In summary, claims 21-33 and 44 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786